Title: From Alexander Hamilton to Aaron Ogden, 12 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


N Y. May 12. 1800
Sir
I expect to set out for the camp at Scotch Plains on Monday next.
You will provide bricks and materials for erecting at my Quarters a fourneau a machine for culinary purposes, which may be considered as a cube of brick about eight feet long, four feet thick, and four and a half feet high.
I have a waggon which will serve for carrying my baggage, but you will provide two horses for the purpose.
You will also have an oven erected at my quarters.
Col. Ogden D. Q. M General
